Examiner’s Comment
Allowable Subject Matter
Claims 1-4 and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, the prior art fails to teach or disclose a circuit device comprising: the pulse signal output circuit including a clock signal output circuit that outputs, in a period in which the pulse signal is in an active level, a monitoring clock signal at a predetermined cycle, and performs monitoring based on the monitoring clock signal…wherein the pulse signal output circuit, when the detection voltage has decreased below the reference voltage, changes the pulse signal to the active level at which the switching element is turned on, and after the detection voltage has decreased below the reference voltage, performs monitoring as to whether or not the detection voltage has exceeded the reference voltage, and upon detecting that the detection voltage has exceeded the reference voltage, changes the pulse signal to an inactive level at which the switching element is turned off, in combination with all the limitations set forth in claim 1. 	Regarding claim 6, the prior art fails to teach or disclose a circuit device comprising: wherein the pulse signal output circuit includes: a comparator that outputs a comparison result signal by comparing the detection voltage with the reference voltage; a clock signal output circuit that outputs a monitoring clock signal; and a holding circuit that performs an operation of holding the pulse signal based on the comparison result signal and the monitoring clock signal, and the holding circuit changes the pulse signal from the inactive level to the active level when the comparator has determined that the detection voltage has decreased below the reference voltage, performs the monitoring as to whether or not the detection voltage has exceeded the reference voltage based on the comparison result signal, in a monitoring period in which the monitoring clock signal is at a first voltage level, and when the comparator has determined that the detection voltage has exceeded the reference voltage in the monitoring period, changes the pulse signal from the active level to the inactive level, in combination with all the limitations set forth in claim 6. 	Regarding claim 19, the prior art fails to teach or disclose a circuit device comprising: wherein the pulse signal output circuit, when the detection voltage has decreased below the reference voltage, after setting a non-monitoring period in which the monitoring is not performed, repeats a monitoring period in which the monitoring is performed and the non-monitoring period is performed at a predetermined cycle, wherein the predetermined cycle is shorter than a switching interval of the switching element, and there is a plurality of predetermined cycles within a single switching interval of the switching element, in combination with all the limitations set forth in claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838